DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 3/1/22. Claims 5 and 7 have been cancelled. Claims 8-11 have been added. Claims 1-4 and 6 have been amended. Claims 1-4, 6, and 8-11 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's interpretation of claim terms under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph have been considered and accepted. Examiner's interpretation of these terms under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph is accordingly withdrawn.
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amended claims are newly rejected under 35 USC 112(b) as discussed in the corresponding section below.
Applicant’s amendments regarding Examiner's rejections under 35 USC 101 have been considered and are accepted in view of the issues raised in the previous action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are not persuasive. These rejections have been accordingly maintained.

Regarding claims 1 and 6, Applicant asserts that the cited prior art does not teach “determining that one of the degrees of interest has changed when at least one of weather and a degree of congestion of the respective visit proposal place has changed” (Remarks at pg. 7). Examiner, however, respectfully disagrees.
First, Sheynblat teaches identifying a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places (e.g. at least POIs 104, see e.g. at least p. 9, 33, Fig. 2, 4, 7-10, and related text); acquiring information indicating a degree of interest of a user in each of the visit proposal places (see e.g. at least p. 9, 49, Fig. 5-10, and related text, identifying and ranking points of interest according to their appropriateness to the user); and determining a course to be proposed to the user based on the degrees of interest (see e.g. at least p. 9-13, 65, Fig. 3, 7-9, and related text)
Finally, Sheynblat teaches determining that one of the degrees of interest has changed when at least one of weather and a degree of congestion of the respective visit proposal place has changed (see e.g. at least p. 65, Fig. 3-4, 7-10, and related text, providing an original route from a current location to a destination, then identifying and ranking potential intermediate POIs based on the user’s original route and time constraints, providing an updated route to the destination via a selected POI, continuously monitoring the traffic to the POI, and due to changing traffic conditions notifying the user that they may be late for their meeting at the destination and updating the route to return to their original route).

Similarly, regarding claims 8 and 11, Applicant asserts that the cited prior art does not teach “acquiring/acquire a user response including information which indicates a degree of interest of the user in each of the visit proposal places; and determining/determine whether or not the degrees of interest have changed based on a change in an environment” (Remarks at pg. 8). Examiner, however, respectfully disagrees.
Namely, Sheynblat teaches acquiring/acquire a user response including information which indicates a degree of interest of the user in each of the visit proposal places (see e.g. at least p. 60, reciting: “the points of interest, along with their relevance ranking, can be provided to the user and the user select a desired point of interest”); and determining/determine whether or not the degrees of interest have changed based on a change in an environment (see e.g. at least p. 65, Fig. 3-4, 7-10, and related text, providing an original route from a current location to a destination, then identifying and ranking potential intermediate POIs based on the user’s original route and time constraints, providing an updated route to the destination via a selected POI, continuously monitoring the traffic to the POI, and due to changing traffic conditions notifying the user that they may be late for their meeting at the destination and updating the route to return to their original route).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A course proposal device comprising:
one or more processors configured to:
identify a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places;
acquire information indicating a degree of interest of a user in each of the visit proposal places;
determine a course to be proposed to the user based on the degrees of interest;
determine whether or not the degrees of interest have changed based on a change in an environment, including determining that one of the degrees of interest has changed when at least one of weather and a degree of congestion of the respective visit proposal place has changed; and
determine a course to be newly proposed to the user based on the changed degrees of interest."
This language is vague and indefinite for at least the following reasons:
Omitting Essential Elements/Steps/Structure: This claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, steps, and/or structure, such omission amounting to a gap between the stated purpose of the invention (i.e. a device for proposing a course) and the limitations of the body of the claim. See MPEP § 2172.01. The omitted elements are: the means and function of proposing a course.
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use.
“a course to be proposed ... interest.” 
“a course to be newly proposed to the user … interest."
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A 
one or more processors configured to:
identify a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places;
acquire information indicating a degree of interest of a user in each of the visit proposal places;
determine a course [intended to be proposed to the user based on the degrees of interest];
determine whether or not the degrees of interest have changed based on a change in an environment, including determining that one of the degrees of interest has changed when at least one of weather and a degree of congestion of the respective visit proposal place has changed; and
determine a course [intended to be newly proposed to the user based on the changed degrees of interest]."
Claims 2-4 are further rejected as depending on this claim.

Claim 2 recites: "The course proposal device according to claim 1, wherein the one or more processors is configured to determine the course to be proposed to the user and the course to be newly proposed to the user in consideration of a degree of distance importance indicating a measure of whether or not the user places importance on a shortness of a driving distance."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The [intended to be proposed to the user] and the course [intended to be newly proposed to the user in consideration of a degree of distance importance indicating a measure of whether or not the user places importance on a shortness of a driving distance]."

Claim 3 recites: "The course proposal device according to claim 1, wherein the one or more processors is configured to identify a meal place present within a predetermined distance from at least one of the course to be proposed to the user and the course to be newly proposed to the user."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The [intended to be proposed to the user] and the course [intended to be newly proposed to the user]."

Claim 4 recites: "The course proposal device according to claim 1, wherein the one or more processors is configured to:
determine whether or not at least one of the course to be proposed to the user and the course to be newly proposed to the user is in time for an arrival time of a destination and an available visit time of at least one of the visit proposal places when determining the at least one of the course to be proposed to the user and the course to be newly proposed to the user, 
delete a visit proposal place with a low degree of interest from the visit proposal places when the at least one of the course to be proposed to the user and the course to be newly proposed to the user is not in time, and 
determine a course to be in time for the arrival time of the destination and an available visit time of at least one remaining visit proposal place of the visit proposal places."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Incongruent claim language: The language “the course … is in time for an arrival time of a destination and an available visit time of at least one of the visit proposal places” and “a course to be in time for the arrival time of the destination and an available visit time of at least one remaining visit proposal place of the visit proposal places” is vague and indefinite because the term “[a/the] course” is generally incongruent with the language “[is/to-be] in time”. In other words, an activity may be described as being performed by a particular time, however, a particular time may not be used to describe an object or entity per se. For example, “determination” of a course may be performed by a particular time, or “traversal” of a course may be performed by a particular time. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The 
determine whether or not at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] [is in time for an arrival time of a destination and an available visit time of at least one of the visit proposal places when determining the at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user]], 
delete a visit proposal place with a low degree of interest from the visit proposal places when the at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] [is not in time], and 
determine a course [intended to be [in time for the arrival time of the destination and an available visit time of at least one remaining visit proposal place of the visit proposal places]]."

Claim 6 recites: "A course proposal method comprising:
identifying a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places;
acquiring information indicating a degree of interest of a user in each of the visit proposal places;
determining a course to be proposed to the user based on the degrees of interest;
determining whether or not the degrees of interest have changed based on a change in an environment, including determining that one of the degrees of interest has changed when at least one of weather and a degree of congestion of the respective visit proposal place has changed; and
determining a course to be newly proposed to the user based on the changed degrees of interest."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A 
identifying a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places;
acquiring information indicating a degree of interest of a user in each of the visit proposal places;
determining a course [intended to be proposed to the user based on the degrees of interest];
determining whether or not the degrees of interest have changed based on a change in an environment, including determining that one of the degrees of interest has changed when at least one of weather and a degree of congestion of the respective visit proposal place has changed; and
determining a course [intended to be newly proposed to the user based on the changed degrees of interest]."

Claim 8 recites: "A course proposal device comprising:
one or more processors configured to:
identify a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places;
acquire a user response including information which indicates a degree of interest of the user in each of the visit proposal places;
determine a course to be proposed to the user based on the degrees of interest;
determine whether or not the degrees of interest have changed based on a change in an environment; and
determine a course to be newly proposed to the user based on the changed degrees of interest."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A 
one or more processors configured to:
identify a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places;
acquire a user response including information which indicates a degree of interest of the user in each of the visit proposal places;
determine a course [intended to be proposed to the user based on the degrees of interest];
determine whether or not the degrees of interest have changed based on a change in an environment; and
determine a course [intended to be newly proposed to the user based on the changed degrees of interest]."
Claims 9-10 are further rejected as depending on this claim.

Claim 9 recites: "The course proposal device according to claim 8, wherein the one or more processors is configured to:
determine whether or not at least one of the course to be proposed to the user and the course to be newly proposed to the user is in time for an arrival time of a destination and an available visit time of at least one of the visit proposal places when determining the at least one of the course to be proposed to the user and the course to be newly proposed to the user, 
delete a visit proposal place with a low degree of interest from the visit proposal places when the at least one of the course to be proposed to the user and the course to be newly proposed to the user is not in time, and 
determine a course to be in time for the arrival time of the destination and an available visit time of at least one remaining visit proposal place of the visit proposal places."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 4 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The 
determine whether or not at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] [is in time for an arrival time of a destination and an available visit time of at least one of the visit proposal places when determining the at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user]], 
delete a visit proposal place with a low degree of interest from the visit proposal places when the at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] [is not in time], and 
determine a course [intended to be [in time for the arrival time of the destination and an available visit time of at least one remaining visit proposal place of the visit proposal places]]."

Claim 10 recites: "The course proposal device according to claim 8, wherein the environment includes an environment of each of the visit proposal places."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The 

Claim 11 recites: "A course proposal method comprising:
identifying a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places;
acquiring a user response including information which indicates a degree of interest of the user in each of the visit proposal places;
determining a course to be proposed to the user based on the degrees of interest;
determining whether or not the degrees of interest have changed based on a change in an environment; and
determining a course to be newly proposed to the user based on the changed degrees of interest.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A 
identifying a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places;
acquiring a user response including information which indicates a degree of interest of the user in each of the visit proposal places;
determining a course [intended to be proposed to the user based on the degrees of interest];
determining whether or not the degrees of interest have changed based on a change in an environment; and
determining a course [intended to be newly proposed to the user based on the changed degrees of interest].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheynblat (US 2007/0219706 A1).

Regarding claim 1, Sheynblat discloses a device (see e.g. at least Abstract, Fig. 3, and related text) comprising:
one or more processors (e.g. at least controller/processor 1116, 1136, 1152, application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, see e.g. at least p. 77, Fig. 11, and related text) configured to:
identify a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places (e.g. at least POIs 104, see e.g. at least p. 9, 33, Fig. 2, 4, 7-10, and related text);
acquire information indicating a degree of interest of a user in each of the visit proposal places (see e.g. at least p. 9, 49, Fig. 5-10, and related text);
determine a course [intended to be proposed to the user based on the degrees of interest] (see e.g. at least p. 9-13, 37-41, Fig. 3, 7-9, and related text);
determine whether or not the degrees of interest have changed based on a change in an environment (see e.g. at least Abstract, p. 41, 46, 56-57, 65, Fig. 3-4, 7-10, and related text), including 
determining that one of the degrees of interest has changed when at least one of weather and a degree of congestion of the respective visit proposal place has changed (see e.g. at least p. 65, Fig. 3-4, 7-10, and related text, providing an original route from a current location to a destination, then identifying and ranking potential intermediate POIs based on the user’s original route and time constraints, providing an updated route to the destination via a selected POI, continuously monitoring the traffic to the POI, and due to changing traffic conditions notifying the user that they may be late for their meeting at the destination and updating the route to return to their original route); and
determine a course [intended to be newly proposed to the user based on the changed degrees of interest] (id.).

Regarding claim 2, Sheynblat discloses that the one or more processors is configured to determine the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user in consideration of a degree of distance importance indicating a measure of whether or not the user places importance on a shortness of a driving distance] (see e.g. at least Abstract, p. 49, 73, Fig. 5, and related text).

Regarding claim 3, Sheynblat discloses that the one or more processors is configured to identify a meal place present within a predetermined distance from at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] (see e.g. at least Abstract, p. 49, 73, Fig. 5, and related text).

Regarding claim 4, Sheynblat discloses that the one or more processors is configured to:
determine whether or not at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] [is in time for an arrival time of a destination and an available visit time of at least one of the visit proposal places when determining the at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user]] (see e.g. at least Abstract, p. 49, 56-59, 65, 73, Fig. 2, 4-5, 7-10, and related text), 
delete a visit proposal place with a low degree of interest from the visit proposal places when the at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] [is not in time] (id.), and 
determine a course [intended to be [in time for the arrival time of the destination and an available visit time of at least one remaining visit proposal place of the visit proposal places]] (id.).

Regarding claim 6, Sheynblat discloses a method (see e.g. at least Abstract, Fig. 7-10, and related text) comprising:
identifying a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places (see e.g. at least p. 9, 33, Fig. 2, 4, 7-10, and related text);
acquiring information indicating a degree of interest of a user in each of the visit proposal places (see e.g. at least p. 9, 49, Fig. 5-10, and related text);
determining a course [intended to be proposed to the user based on the degrees of interest] (see e.g. at least Abstract, p. 41, 46, 56-57, 65, Fig. 3-4, 7-10, and related text);
determining whether or not the degrees of interest have changed based on a change in an environment (id.), including determining that one of the degrees of interest has changed when at least one of weather and a degree of congestion of the respective visit proposal place has changed (id.); and
determining a course [intended to be newly proposed to the user based on the changed degrees of interest] (id.).

Regarding claim 8, Sheynblat discloses a device (see e.g. at least Abstract, Fig. 3, and related text) comprising:
one or more processors (e.g. at least controller/processor 1116, 1136, 1152, application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, see e.g. at least p. 77, Fig. 11, and related text) configured to:
identify a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places (e.g. at least POIs 104, see e.g. at least p. 9, 33, Fig. 2, 4, 7-10, and related text);
acquire a user response including information which indicates a degree of interest of the user in each of the visit proposal places (see e.g. at least p. 9, 49, Fig. 5-10, and related text);
determine a course [intended to be proposed to the user based on the degrees of interest] (see e.g. at least p. 9-13, 37-41, Fig. 3, 7-9, and related text);
determine whether or not the degrees of interest have changed based on a change in an environment (see e.g. at least Abstract, p. 41, 46, 56-57, 65, Fig. 3-4, 7-10, and related text); and
determine a course [intended to be newly proposed to the user based on the changed degrees of interest] (see e.g. at least p. 65, Fig. 3-4, 7-10, and related text).

Regarding claim 9, Sheynblat discloses that the one or more processors is configured to:
determine whether or not at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] [is in time for an arrival time of a destination and an available visit time of at least one of the visit proposal places when determining the at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user]] (see e.g. at least Abstract, p. 49, 56-59, 65, 73, Fig. 2, 4-5, 7-10, and related text), 
delete a visit proposal place with a low degree of interest from the visit proposal places when the at least one of the course [intended to be proposed to the user] and the course [intended to be newly proposed to the user] [is not in time] (id.), and 
determine a course [intended to be [in time for the arrival time of the destination and an available visit time of at least one remaining visit proposal place of the visit proposal places]] (id.).

Regarding claim 10, Sheynblat discloses that the environment includes an environment of each of the visit proposal places (see e.g. at least Abstract, p. 41, 46, 56-57, 65, Fig. 3-4, 7-10, and related text).

Regarding claim 11, Sheynblat discloses a method (see e.g. at least Abstract, Fig. 7-10, and related text) comprising:
identifying a plurality of places that exist within a predetermined distance from a travel route to a destination as visit proposal places (see e.g. at least p. 9, 33, Fig. 2, 4, 7-10, and related text);
acquiring a user response including information which indicates a degree of interest of the user in each of the visit proposal places (see e.g. at least p. 9, 49, Fig. 5-10, and related text);
determining a course [intended to be proposed to the user based on the degrees of interest] (see e.g. at least Abstract, p. 41, 46, 56-57, 65, Fig. 3-4, 7-10, and related text);
determining whether or not the degrees of interest have changed based on a change in an environment (id.); and
determining a course [intended to be newly proposed to the user based on the changed degrees of interest] (id.).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662